 

LOAN AND SECURITY MODIFICATION AGREEMENT

 

This Loan and Security Modification Agreement is entered into as of October 25,
2017 by and between SHARPSPRING, INC., QUATTRO HOSTING LLC, and SHARPSPRING
TECHNOLOGIES, INC. (each, a “Borrower”) and WESTERN ALLIANCE BANK (“Bank”).

 

1. DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrowers to Bank, Borrowers are indebted to Bank pursuant to, among
other documents, a Loan and Security Agreement by and between Borrowers and
Bank, dated as of March 21 2016 and as may be amended from time to time (the
“Loan and Security Agreement”). Capitalized terms used without definition herein
shall have the meanings assigned to them in the Loan and Security Agreement.

 

2. WAIVER. Bank hereby waives Borrower’s compliance with Section 6.9(c) of the
Loan and Security Agreement for the period ended September 30, 2017. Bank does
not waive Borrowers’ obligations under such section after the date hereof and as
amended hereby, and Bank does not waive any other failure by Borrowers to
perform its Obligations under the Loan Documents.

 

3. MODIFICATION(S) TO LOAN AND SECURITY AGREEMENT.

 

A. The following is added to the end of Section 6.9(c):

 

Notwithstanding the foregoing, Borrowers’ Adjusted EBITDA loss for the quarter
ending December 31, 2017 shall not exceed $1,498,423.

 

4. CONSISTENT CHANGES. The Loan Documents are each hereby amended wherever
necessary to reflect the changes described above.

 

5. NO DEFENSES OF BORROWER/GENERAL Release. Each Borrower agrees that, as of
this date, it has no defenses against the obligations to pay any amounts under
Loan Documents. Each Borrower and its affiliates (each, a “Releasing Party”)
acknowledges that Bank would not enter into this Loan and Security Modification
Agreement without Releasing Party’s assurance that it has no claims against Bank
or any of Bank’s officers, directors, employees or agents. Except for the
obligations arising hereafter under this Loan and Security Modification
Agreement, each Releasing Party releases Bank and each of Bank’s officers,
directors and employees from any known or unknown claims that Releasing Party
now has against Bank of any nature, including any claims that Releasing Party,
its successors, counsel, and advisors may in the future discover they would have
now had if they had known facts not now known to them, whether founded in
contract, in tort or pursuant to any other theory of liability, including but
not limited to any claims arising out of or related to the Loan and Security
Agreement or the transactions contemplated thereby. Releasing Party waives the
provisions of California Civil Code section 1542, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Bank and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Loan and Security Modification Agreement and the other Loan
Documents, and/or Bank’s actions to exercise any remedy available under the Loan
Documents or otherwise.

 

 1 

  

 



6. CONTINUING VALIDITY. Each Borrower understands and agrees that in modifying
the existing Loan Documents, Bank is relying upon each Borrower’s
representations, warranties, and agreements, as set forth in the Loan Documents.
Each Borrower represents and warrants that the representations and warranties
contained in the Loan and Security Agreement are true and correct as of the date
of this Loan and Security Modification Agreement, and that no Event of Default
has occurred and is continuing. Except as expressly modified pursuant to this
Loan and Security Modification Agreement, the terms of the Loan Documents remain
unchanged and in full force and effect. Bank’s agreement to modifications to the
existing Loan Documents pursuant to this Loan and Security Modification
Agreement in no way shall obligate Bank to make any future modifications to the
Loan Documents. Nothing in this Loan and Security Modification Agreement shall
constitute a satisfaction of the Obligations. It is the intention of Bank and
Borrowers to retain as liable parties all makers and endorsers of Loan
Documents, unless the party is expressly released by Bank in writing. No maker,
endorser, or guarantor will be released by virtue of this Loan and Security
Modification Agreement. The terms of this paragraph apply not only to this Loan
and Security Modification Agreement, but also to any subsequent loan and
security modification agreements.

 

7. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; REFERENCE PROVISION. This Loan
and Security Modification Agreement constitutes a “Loan Document” as defined and
set forth in the Loan and Security Agreement, and is subject to Sections 11 and
12 of the Loan and Security Agreement, which are incorporated by reference
herein.

 

8. CONDITIONS PRECEDENT. As a condition to the effectiveness of this Loan and
Security Modification Agreement, Bank shall have received, in form and substance
satisfactory to Bank, the following:

 

(a) payment of a waiver fee in the amount of $3,000, plus an amount equal to all
Bank Expenses incurred through the date hereof; and

 

(b) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

[signature page follows]

 

 2 

  

 

9. COUNTERSIGNATURE. This Loan and Security Modification Agreement shall become
effective only when executed by Bank and Borrowers.

 

BORROWERS:   BANK:           SHARPSPRING, INC.   WESTERN ALLIANCE BANK          
By: /s/ Edward Lawton   By: /s/ Katherine Wolfe Name: Edward Lawton   Name:
Katherine Wolfe Title: CFO   Title: VP

 

quattro hosting llc       By: /s/ Edward Lawton   Name: Edward Lawton   Title:
CFO  

 

SHARPSPRING TECHNOLOGIES, INC.       By: /s/ Edward Lawton   Name: Edward Lawton
  Title: CFO  

 

 3 

  

 

